DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matsuda et al (Matsuda, Tsuyoshi, et al. "Magnetic field observation of a single flux quantum by electron-holographic interferometry." Physical review letters 62.21 (1989): 2519.).
Regarding Independent Claim 1, Matsuda teaches:
.

    PNG
    media_image1.png
    425
    357
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 & 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (Matsuda, Tsuyoshi, et al. "Magnetic field observation of a single flux quantum by electron-holographic interferometry." Physical review letters 62.21 (1989): 2519.) in view of Park et al (Park, Hyun Soon, et al. "Observation of the magnetic flux and three-dimensional structure of skyrmion lattices by electron holography." Nature nanotechnology 9.5 (2014): 337-342.).
Regarding Independent Claim 2, Matsuda teaches:
A magnetic field information measurement method comprising: 

Matsuda does not explicitly teach:
a second reconstructed phase image creation step of creating a second reconstructed phase image from a second electron-beam hologram that is created by causing an object wave comprised of an electron beam that is influenced by a sample and a reference beam comprised of an electron beam that is not influenced by the sample to interfere with each other under a state where a magnetic field has not been applied to the sample; and 
a magnetic field information acquisition step of obtaining magnetic field information indicating influence of the magnetic field on the sample on the basis of a difference between the first reconstructed phase image and the second reconstructed phase image.
Park teaches:
a second reconstructed phase image creation step of creating a second reconstructed phase image from a second electron-beam hologram that is created by causing an object wave comprised of an electron beam that is 
a magnetic field information acquisition step of obtaining magnetic field information indicating influence of the magnetic field on the sample on the basis of a difference between the first reconstructed phase image and the second reconstructed phase image (See Fig. 4a-c and associated text.).

    PNG
    media_image2.png
    477
    724
    media_image2.png
    Greyscale

Park does not explicitly teach:
a magnetic field has not been applied to the sample.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Park to the teachings of Matsuda such that “a step of creating a second reconstructed phase image from a second electron-beam 
It would have been obvious to one of ordinary skill in the art to not apply a magnetic field to the sample because it is just a variation of the two fields proposed by Park wherein instead of an opposite field proposed by park, one would have a zero field. Also, this would be a check on the experiment as disclosed above.
Regarding Claim 3, Matsuda & Park teach all elements of claim 2, upon which this claim depends
Matsuda does not explicitly teach that the magnetic field information acquisition step comprises acquiring information indicating influence of the magnetic field on electrons in the sample as the magnetic field information.
Park teaches 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Park to the teachings of Matsuda such that “the magnetic field information acquisition step comprises acquiring information indicating influence of the magnetic field on electrons in the sample as the magnetic field information” because this is a basic part of electron holography wherein the electron beam or wave is incident partly on a sample that is influenced by the magnetic field.
Regarding Claim 6, Matsuda & Park teach all elements of claim 2, upon which this claim depends
Matsuda does not explicitly teach that in the magnetic field information acquisition step, information indicating the spin movement of the electrons in the sample or the secondary electrons emitted from the sample is acquired as the magnetic field information.
Park teaches in the magnetic field information acquisition step, information indicating the spin movement of the electrons in the sample or the secondary electrons emitted from the sample is acquired as the magnetic field information (See Abstract and all instances that disclose the spin texture of skyrmions.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Park to the teachings of Matsuda such that in the magnetic field information acquisition step, information indicating the spin movement of the electrons in the sample because there is necessarily a correlation between electron spin and magnetic fields and because, in the instant case, the skyrmions “are nanoscale spin textures.”
Regarding Independent Claim 7, Matsuda teaches:

electron-beam hologram creation means provided to create an electron-beam hologram by causing an object wave comprised of an electron beam that is influenced by a sample (Fig. 4 Element Side with Sample) and a reference beam comprised of an electron beam that is not influenced by the sample (Fig. 4 Element Side without sample.) to interfere with each other (Fig. 4 Element North and south poles of magnets and B-field indicated passing through sample and beam.); 
magnetic field application means provided to apply a magnetic field to the sample (Fig. 4 Element North and south poles of magnets and B-field indicated passing through sample and beam.); and 
magnetic field information acquisition means provided to create a first reconstructed phase image from a first electron-beam hologram that is created using the electron-beam hologram creation means under a state where a magnetic field has been applied to the sample using the magnetic field application means (Fig. 4 Element North and south poles of magnets and B-field indicated passing through sample and beam.), 
Matsuda does not explicitly teach: 
create a second reconstructed phase image from a second electron-beam hologram that is created using the electron-beam hologram creation means under a state where a magnetic field is not applied to the sample, and determine the difference between the first reconstructed phase image 
Park teaches:
create a second reconstructed phase image from a second electron-beam hologram that is created using the electron-beam hologram creation means under a state where a magnetic field is not applied to the sample (See Fig. 4a-c and associated text.), and determine the difference between the first reconstructed phase image and the second reconstructed phase image to acquire magnetic field information indicating influence of the magnetic field on the sample (See Fig. 4a-c and associated text.).

    PNG
    media_image2.png
    477
    724
    media_image2.png
    Greyscale

Park does not explicitly teach:
a magnetic field has not been applied to the sample.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Park to the teachings of Matsuda such that one would “create a second reconstructed phase image from a second electron-beam hologram that is created using the electron-beam hologram creation means under a state where a magnetic field is not applied to the sample, and determine the difference between the first reconstructed phase image and the second reconstructed phase image to acquire magnetic field information indicating influence of the magnetic field on the sample” because this is a basic experimental technique to determine the legitimacy of results. One must conduct an experiment under experimental conditions and observe results and then got through the arduous task of comparing those results to other results without known variables.
It would have been obvious to one of ordinary skill in the art to not apply a magnetic field to the sample because it is just a variation of the two fields proposed by Park wherein instead of an opposite field proposed by park, one would have a zero field. Also, this would be a check on the experiment as disclosed above.


Allowable Subject Matter
Claims 4, 5, 8, & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of applicant.
Regarding Claim 4,
The magnetic field information measurement method according to claim 2, wherein: the sample includes a material that emits secondary electrons when irradiated with an electron beam; in the first reconstructed phase image creation step and the second reconstructed phase image creation step, the sample is irradiated with an electron beam to emit secondary electrons from the sample and the electron beam that passes through the sample is made to interfere with the reference wave as the object wave; and in the magnetic field information acquisition step, information indicating the influence of the magnetic field on the secondary electrons emitted from the sample is acquired as the magnetic field information.
Regarding Claim 5,
The magnetic field information measurement method according to claim 4, wherein the sample is made of an insulating material.
Regarding Claim 8, 
Matsuda does not explicitly teach that in the magnetic field information acquisition step, information indicating the spin movement of the electrons in the sample or the secondary electrons emitted from the sample is acquired as the magnetic field information.
Park teaches in the magnetic field information acquisition step, information indicating the spin movement of the electrons in the sample or the secondary electrons 
But, it is dependent upon claim 4, which is considered allowable.
 Regarding Claim 9, 
Matsuda does not explicitly teach that in the magnetic field information acquisition step, information indicating the spin movement of the electrons in the sample or the secondary electrons emitted from the sample is acquired as the magnetic field information.
Park teaches in the magnetic field information acquisition step, information indicating the spin movement of the electrons in the sample or the secondary electrons emitted from the sample is acquired as the magnetic field information (See Abstract and all instances that disclose the spin texture of skyrmions.).
But, it is dependent upon claim 5, which is considered allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The two patents listed but not cited represent teaching reference that address the general concept of mapping and gathering information on magnetic fields.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858